MartiN, J.
delivered the opinion of the court, The defendant, while the province of Louisiana was under the government of Spain, was appointed executor to the last will of Pousset,; whose mortuana, or proceedings m regard to his estate^ were carried on before toe bpanish commandant at Baton-Rouge,
Lately, the court of probates of the parish oi East Baton-Rouge appointed the plaintiff as the attorney of the absent heirs of Pousset, and the defendant, a resident of the city of New-Orleans, ivas cited by the said attorney, before the said court of probates, to render an account of his executorship.
*33The defendant pleaded commorancy m another parish, viz. that of Orleans. There was a judgment against him. in the court oí probates, which was reversed in the district court. The plaintiff appealed.
It, does not appear to us that the district court erred. On the organization of'a judiciary power, in this country, after the United States took possession of it, none of the courts that were established was a continuation o? any Spanish tribunal. Accordingly, all suits then pending were begun .7c novo in the Ameri, can tribunals,according to the court law, without any regard to the former tribunals.
A creditor, who had. sued his debtor before the governor, intendanl. or any magistrate, began ab ooo, in the court pointed out by the new law.
According So this, the defendant musí be sued in the parish of his residence; this is the general principle; it has a few exceptions, but the plaintiff’ has not shewn that this case h within any of them. The tribunal of the commandant of the district of Baton-Rouge, before which Pousset's mortnaria was opened, has no longer alegal existence,and the circumstance., if it exist, of its records being deposited with *34the parish judge of the parish of East Baton-Rouge, does not authorise its court of probates' to act on suits commenced in the Spanish tribunal
Dennis for the plaintiff, Hennen for the defendant.
It is therefore -ordered, adjudged and decreed, (hat the judgment of the district court be affirmed with costs,